Citation Nr: 1218917	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed diabetes mellitus Type II.  



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The appellant entered service in February 1970 and was discharged under honorable conditions in March 1976 and has been determined to have only had three months and ten days of active service during this period.  He has been determined to have lost 636 days under 10 U.S.C. § 972 for the period extending from April 26, 1970 through February 3, 1972 and 1,501 days for the period extending from February 4, 1972 through March 14, 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the RO. 

In a January 2007 decision, the Board denied the claim of service connection for diabetes mellitus.  A timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court) was then entered.  

In a November 2008 Memorandum Decision, the Court vacated the decision as to the issue of service connection for diabetes mellitus and remanded this issue to the Board for readjudication.  

In February 2010 and August 2011, the Board remanded the case to the RO for additional development of the record.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic of the Vietnam during the Vietnam era.   

2.  The Veteran is not found to have presented credible lay assertions that would tend to show that he was exposed to herbicides during service.  

3.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus type II during service or for many years thereafter.    

4.  The currently demonstrated diabetes mellitus first manifested many years after service separation and is not shown to be due to documented herbicide exposure or another event or incident of his period of active service.   


CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus type II is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letters to the Veteran in June 2003 and July 2003, prior to the initial adjudication of the claim, and in April 2010.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the April 2010 letter.  

The claim was readjudicated in January 2012, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  There is no prejudice to the Veteran in the Board's considering this case on its merits.  Therefore, the Board finds the duty to notify provisions of VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from 2000 to 2007 were obtained and associated with the claims folder.  Private medical records from M.M.A. were obtained and associated with the claims folder.  There is no identified relevant evidence that has not been obtained for review.  

A VA examination was not conducted for the service connection issue.  This matter was remanded in February 2010 and August 2011 so that the RO could schedule the Veteran for a VA examination in order to obtain medical evidence as to the etiology of the diabetes mellitus.  VA examinations were scheduled in August 2010 and October 2011.  

The Veteran cancelled both examinations and informed the RO that he wished to withdraw his appeal.  See the October 2011 and January 2012 reports of contact.  

In letters dated in March 2011 and August 2011, the RO asked the Veteran to submit a statement in writing if he wished to withdraw his appeal.  The Veteran did not respond to these letters or otherwise submit a written statement of his intent to withdraw the appeal.  

The Board finds that the RO fulfilled its duty to assist.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Id. at 193.  

Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.  

The Board finds that VA substantially complied with the Board's prior remand instructions and additional remand is not required.  The RO scheduled the Veteran for an examination as instructed but the Veteran cancelled the examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (a), (b).

The Board notes that the Veteran did not submit his intent to withdraw the appeal in writing in accordance with 38 C.F.R. § 20.204.  Thus, this appeal is not withdrawn.   

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if diabetes mellitus became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran claims that service connection is warranted for diabetes mellitus type II.   

The applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116.; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.

The evidence of record show that the Veteran did not serve in the Republic of Vietnam or have other foreign service.  The Veteran's DD Form 214 indicates that the Veteran had no foreign service.  

Consequently, the Veteran's claim of service connection for diabetes mellitus does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam).

Although the evidence does not support a presumptive link between the Veteran's claimed disorders and his active service, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The preponderance of the evidence establishes that the diabetes mellitus Type II was first shown to be clinically present many years after service.  Moreover, there is no competent evidence that tends to relate the onset of the diabetes mellitus to an event or other incident of his active service.  

There is no competent evidence of symptoms, complaints or diagnoses referable to diabetes mellitus in service.  The service examination reports dated in January 1970, March 1970 and February 1976 indicated that his endocrine system was normal.  Urinalysis was negative.  The January 1970 examination report indicated that the Veteran did not have an endocrine disorder.  The service treatment records do not document any symptoms, complaints or diagnosis of diabetes mellitus type II. 

The more probative evidence of record shows that Type II diabetes mellitus first manifested in the late 1980's or early 1990's.  In the June 2003 claim, the Veteran reported that diabetes mellitus was first diagnosed in 1988.  A January 1993 record from M.M.A. indicated that the Veteran was a mild diabetic and that the diabetes mellitus was controlled with diet.  

A December 2001 VA treatment record noted that the Veteran had had diabetes mellitus for 6 or 7 years.  A July 2002 VA treatment record noted that the Veteran had diabetes mellitus for 10 years.  In a March 2003 statement, Dr. H.A. of M.M.A. indicated that the diabetes mellitus Type II was diagnosed in 1991.     

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A September 2002 private medical record from an internal medicine clinic indicated that the Veteran had diabetes mellitus for 30 years.  The Board finds that the basis of this medical statement is not clear from the record.  Moreover, it is not supported by the more reliable medical evidence in the record.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Court has long recognized that the Board is not bound to accept medical opinions that are based on history offered by the Veteran when that history is unsupported by the medical evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Court reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record);  Reonal v. Brown, 5 Vet. App. 458 (1993). 

Here, the Board finds that to the extent that the September 2002 medical opinion is contradicted by evidence of record by the other medical evidence of record, it is outweighed by the preponderance of the evidence.   

As noted, the service treatment records which cover the time period of February 1970 to March 1976, do not document a diagnosis of diabetes mellitus.  The Veteran was examined in service in January 1970, March 1970 and February 1976 when diabetes mellitus was not detected or diagnosed.  

Also, as noted, the Veteran reported in his June 2003 application for benefits that the diabetes mellitus was diagnosed in 1988.  The medical evidence also identified the onset of the diabetes mellitus as being in the early 1990's.  

Thus, the Board finds that the September 2002 medical evidence is of limited probative value and is outweighed by the service treatment records which establish that the Veteran did not have diabetes mellitus in the 1970's and the multiple statements by healthcare providers and the Veteran's own statements that the diabetes mellitus first manifested in the late 1980's to the early 1990's.  

Thus, there is no competent evidence to establish a nexus between the claimed Type II diabetes mellitus and any documented event or incident of service.

The Veteran's own statements themselves are not credible for the purpose of establishing a continuity of symptomatology referable to diabetes mellitus since service as they are inconsistent.  

Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus type II.  
 
As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection is denied.   



ORDER

Service connection for diabetes mellitus type II is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


